internal_revenue_service p o box cincinnati oh number release date date date department of the treasury empioyer identification_number contact person - id number contact telephone number legend uil name of organization name of scholarship program state in which organization is incorporated region in which organization is located amount of scholarships awarded annually amount of scholarship amount of scholarship m n p __ x y z dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that m was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 a your letter dated date indicates that m will operate a grant-making program called n the purpose of mis located in southwest p that promote the ideals and principles of hospice care to provide grants to eligible c organizations and individuals the purpose of n is to provide scholarships to support persons pursuing education in a hospice-related field these scholarships provide additional funding to help students with qualified_educational_expenses such as books supplies and equipment needed to pursue their educational goals the criteria to determine eligibility for the grants are the individual must have at least a high school degree the individual must be pursuing a degree or certification from a recognized institution of higher learning in an area that will uniquely promote the principles of health care the individual must plan to remain in the q region for two years after graduation or certification to provide hospice programs and services the individual must complete a scholarship application form recipients are selected based on the eligibility criteria listed above in addition academic performance desire to work in the hospice field and a strong reference regarding the student's commitment to the program are criteria used to select recipients the following items should be included as part of a student's completed application form the individual must include a copy of his her latest high school or college transcripts the individual must include the name and phone number for a personal or professional reference the individual must include proof of acceptance into an accredited college professional school or training program the individual must include a scheduie of student fees and or estimated expenses usually provided by the school the number of scholarships awarded is dependent upon grant requests received and funds available the average total dollar amount of grants awarded annually is x the average amount of each scholarship is estimated at between y and z dollars potential recipients must submit an application form and provide the supporting documentation listed above to be considered for a grant scholarship recipients are selected through a vote of the board members of m the board chair of m can appoint a committee if deemed necessary for the purpose of interviewing and recommending applicants as part of the program neither relatives of members of the selection committee nor relatives of m's board_of directors are eligible for grants the grant recipient must meet the following requirements in the in order to receive funding from m the recipient must provide to m semi-annual copies of transcripts and a advisor director of the program as to the progress of the recipient letter from the the recipient must also provide an annual summary of what he she has leamed in regards to hospice care and how it relates to his her career goals following certification or degree the recipient is expected to provide services programs and support to hospice patients in the q region a semi-annual report is required for two years outlining the activities hours and location of such programs provided m maintains records and case histories showing the recipients of its scholarships including names addresses purposes of awards amount of each grant manner of selection and relationship if any of recipients to officers trustees or donors of funds the payments from mare made directly to the institution in which the recipients are enrolled which will apply the grant funds only for enrolled students who are in good standing m wili take reasonable and appropriate steps to seek refund and or repayment if the conditions of the awards are not met sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee section sec_3 c of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the intemal revenue service this determination is directed only to the organization that requested it the code provides that it may not be used or cited as a precedent sec_6110 of you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
